Citation Nr: 1518792	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  13-25 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for flat feet.

2.  Entitlement to service connection for Parkinson's Disease.

3.  Entitlement to service connection for a liver disability.

4.  Entitlement to service connection for a left shoulder disability.

5.  Entitlement to service connection for a left knee disability.

6.  Entitlement to service connection for a left leg disability.

7.  Entitlement to service connection for a bilateral ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1975 until his retirement in September 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Huntington, West Virginia Department of Veterans Affairs (VA) Regional Office (RO).  In June 2014 a videoconference hearing was held before the undersigned; a transcript is in the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran's service treatment records (STRs) show that members of his unit were prescribed Flagyl following an epidemic outbreak of antomeba histolytica in April 1991.  The STRs also include (in a physician's summary in an October 1987 report of medical history) a notation that the Veteran injured his left shoulder in a motorcycle accident in April 1976 with one episode of pain about one year after the injury.  There are also references in the STRs to complaints involving the right shoulder, and a July 1995 report of medical history refers to both shoulders.  In March 1990, the Veteran was seen for complaints of heel pain.  

The Veteran discharge certificate shows he served in the Southwest Asia Theater of operations during the Persian Gulf War.

In a statement dated in September 1975, a private physician reported the Veteran sustained a deep laceration of the left knee going to the knee joint in April 1975.  The physician noted that when he saw the Veteran in September 1975, he did not have any disability.  The STRs show that in February 1995 the Veteran requested a profile for left knee pain.  Examination found limitation of motion; the assessment was left knee osteoarthritis.  However, on August 2010 VA examination the left knee was normal.  As a finding of a showing of a chronic disease (such as arthritis) would warrant an award of service connection, the inconsistency in the medical evidence must be resolved.

On August 2010 VA examination, the Veteran stated he developed a tremor in 2003 and had Parkinson's Disease diagnosed.  In an October 2010 addendum to the report of the August 2010 examination, the examiner stated that Parkinson's is a multi-system illness with a clear and specific etiology which, in the Veteran's case, was probably a severe head injury prior to service.  The Veteran has denied having such head injury, and the current record is silent as to a head injury.  Accordingly, the question regarding the etiology of the Parkinson's remains unresolved.  

During the June 2014 hearing before the undersigned the Veteran testified that his entire unit was served contaminated food and received prescriptions for Flagyl.  He alleges that he was told that he might develop liver damage as a consequence.  He stated that he had pain in his right side during service and continuing thereafter.  He also related that about six months after service, he sought treatment from physicians for his employer, the CSX Railroad, and that following testing, was told he had a lesion on his liver.  [In November 2010, he had reported that the lesion on his liver was discovered by Dr. Bradley Richardson who told him that it was due to his having contracted amoebic dysentery.]  An examination to determine whether he indeed has a chronic liver disability, and if so its etiology is necessary.  

It was also noted at the hearing that the Veteran has records of treatment for each disability for which service connection is sought.  
Accordingly, the case is REMANDED for the following:

1.  The AOJ should ask the Veteran to submit complete copies of the treatment records pertaining to each of the claimed disabilities he indicated at the hearing before the Board are in his possession.  He should also be asked to identify all providers of evaluations and/or treatment he has received for each of the claimed disabilities since his retirement from service, and to provide authorizations for VA to secure complete records of all such private evaluations and treatment (i.e., copies of which he does not submit himself).  He should be asked to specifically provide information regarding (and releases for records pertaining to) his treatment for abdominal symptoms by a CSX Railroad physician shortly after service, and all of his treatment by Dr. Richardson.  The AOJ should secure complete copies of all outstanding clinical records of the evaluations and treatment from the providers identified.

2.  The AOJ should thereafter arrange for a liver diseases examination of the Veteran to determine whether or not he has a liver disability, and if so its likely etiology, and specifically whether it is due to treatment in service with the medication Flagyl, as alleged.  If records received pursuant to the development sought above show/suggest that the Veteran indeed has a lesion on his liver, any finding that he does not have a liver disability must be reconciled with the records suggesting otherwise.

The examiner must include rationale with all opinions.

3.  The AOJ should also arrange for the Veteran to be examined by an orthopedist to confirm the existence, and ascertain the nature and likely etiology of, the claimed left shoulder and left knee disabilities.  The entire record (to include the records received pursuant to #1 above) must be reviewed by the examiner in conjunction with the examination.   Based on review of the record and examination of the Veteran and review of the record, the examiner should provide opinions that respond to the following:

(a) Please identify by diagnosis any (and each) left knee disability entity found.  Does he have residuals or a laceration of, or arthritis, of the left knee?  Any finding that the Veteran does not have a left knee disability (as on 2010 VA examination) must be reconciled with the notation of pertinent complaints, and diagnosis of osteoarthritis, noted in the STRs. 

(b) Please identify the likely etiology for each left knee disability entity diagnosed.  Specifically, is it at least as likely as not that it was incurred or aggravated in service?  (To the extent possible, reconcile the 1975 private physician's statement noting a deep (to the joint) laceration to the knee in April 1975 with the absence of findings of residual pathology during service and thereafter.)

(c)  Please identify by diagnosis each left shoulder disability found.

(d) Please identify the likely etiology for each should disability entity diagnosed.   Specifically, is it at least as likely as not (s 50% or better probability) that it was incurred in service, including as due to a motorcycle accident therein.  [For purposes of this opinion, if a left shoulder disability is diagnosed, and right shoulder pathology consistent with a remote injury is not found, it may be assumed (upon plausible explanation by the Veteran) that the shoulder injury in the motorcycle accident in service was to the left shoulder, and that the contemporaneous reference to the right shoulder was in error.]

4.  The AOJ should arrange for the Veteran to be examined by a neurologist to determine the likely etiology for his Parkinson's Disease, and specifically whether it is related to a disease, injury, or event in service.  The examiner should reconcile any conclusion that the most likely cause is a severe preservice head injury (as indicated in an October 2010 addendum to an August 2010 examination report) with the Veteran's denials of ever having sustained such an injury (and the absence of any documentation of such injury).

5.  The AOJ should review the record and arrange for any further development suggested by records received pursuant to #1, above with respect to the further disabilities on appeal (e.g., VA examination if records received show that a current flat foot, left leg, or ankle disability may be related to service.).  

6.  The AOJ should then review the record and readjudicate the claims.  If any remains denied, the AOJ should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

